DETAILED ACTION
Applicant’s amendments and remarks, filed May 4, 2022, are fully acknowledged by the Examiner. Currently, claims 1-19 are pending with claims 17-19 newly added and claims 1 and 8-10 amended. Applicant’s amendments to claim 9 have obviated the previously-filed priority issue and drawing objection with respect to the claim. The following is a complete response to the May 4, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,499,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to obviate the previously-filed obviousness-type double patenting rejection set forth in the non-final office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim presently recites that the catheter is “including an elongate body configured to be inserted into the guide sheath, the catheter comprising a channel terminating in a distal port”, that the first electrode is “surrounding the distal port of the catheter” and that the second electrode has a second configuration “when at a second longitudinal position that is distal from the channel that is formed by the first electrode and the catheter”. It is the Examiner’s position that the scope of the claim is indefinite given that one of ordinary skill in the art would not be reasonably apprised as to the structure required by the above-noted limitations in the claim. That is, while the structure of the catheter has been amended in claim 1 to include “a channel terminating in a distal port” and for the first electrode to be “surrounding the distal port”, the structure required by the claim is unclear when the claim has been further amended to required that “the channel that is formed by the first electrode and the catheter”. 
Said differently, the claim has been amended to remove that the first electrode has any part in forming the channel and, rather, has positively attributed the channel to be formed by the catheter. Given that the channel is a structural feature of the catheter, it is at most as to what structure is required by the claim to render the channel to be formed by both the first electrode and the catheter. The Examiner respectfully suggests that Applicant amend claim 1 to clarify the structural relationship between the catheter, the first electrode, the channel and the distal port so as to clearly associate the structure required by each feature in the claim. Claims 2-9 are rejected for their dependency on claim 1. Appropriate correction is required.
Regarding claim 3, the claim further requires for “an aperture through the distal end of the first electrode”. The Examiner first points to the issues with the structural relationship in the claim noted in the rejection of claim 1 above. With respect to claim 3, the Examiner is of the position that the scope of claim 3 is further indefinite given the lack of clear structure of the channel for each fo the first electrode and the catheter, and now the aperture set forth in claim 3. Claim 1 requires the channel to be “terminating in a distal port”, for the channel to be “formed by the first electrode and the catheter”, but then fails to relate the distal port of the channel to the aperture of claim 3. Appropriate correction is required.
Regarding claim 12, the claim further requires for “an aperture through the distal end of the first electrode”. The Examiner is of the position that the scope of claim 12 is indefinite given that claim 10 requires the first electrode to form a “distal port located at a distal end of the catheter”, and then claim 12 requires “an aperture at the distal end of the first electrode” without relating this similarly placed structure to the distal port of claim 10. As such, the lack of structural relationship between the seemingly overlapping structure renders the scope of the clai as indefinite because it is at most unclear what structure and structural relationship is being required by claim 12. Appropriate correction is required.
Regarding claim 17, the claim recites that the catheter has “a hollow channel terminating in a distal port” and then further requires “a first electrode … and a cylindrical bore forming the distal port of the hollow channel in the catheter”. It is the Examiner’s position, however, that the requirement of the cylindrical bore of the first electrode to be “forming the distal port of the hollow channel in the catheter” renders the scope of the claim as indefinite because the structure of each of the catheter and the first electrode is not clearly defined in the claim so as to clearly convey what structure is required by each of the catheter and the first electrode. That is, the claim clearly sets forth that the catheter itself readily includes “a hollow channel terminating in a distal port”. The catheter’s inclusion of the distal port is, therefore, clearly established in the claim as a structural feature of the catheter and, more specifically, the hollow channel. The structure required by the catheter, as well as the structural relationship between the catheter, its parts, and the first electrode is indefinite however, with the claim then requiring the cylindrical bore of the first electrode to be what is forming the distal port. This conflicting requirement of what forms the distal port renders the scope of the claim as indefinite because it is unclear if the distal port is a feature of the catheter or a feature of the first electrode. This issue is further exacerbated given that the claim fails to include other structural/functional relationships between the catheter and the first electrode. Claims 18-19 are rejected due to their dependency on claim 17. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 6 10, 12, 13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faure (US Pat No. 8,317,785 B2) further in view of Edwards et al. (US Pat. No. 5,514,131).
Regarding claim 1, Faure discloses a device comprising a guide sheath (outer sheath at 3 as in figure 2), a catheter including an elongate body configured to be inserted into the guide sheath (inner catheter as the structure formed within 3 to be the delimiting structure between 32 and 33; see figure 2 and col. 5; 40-43 with “its walls delimiting…”), the catheter comprising a channel terminating in a distal port (the catheter as defined above includes a channel at 32 with such including an open distal end of the inner catheter as defined above), a first electrode surrounding the distal port of the catheter (4’’ at a distal end of the inner catheter defined above as in the figures; such surrounds the distal portion in defining the center opening through the channel), wherein the first electrode and the channel of catheter are hollow (the inner structure and 4’’ are both hollow as depicted in at least figure 2), and configured to allow delivery of a liquid solution through the catheter and out of the distal port (the inner sheath forms a channel so as to receive structure therein, and 4’’ has an empty space defined within the cylindrical helix thereby forming a channel that allows for liquid to the distal port), a second electrode configured to be received in a longitudinally movable manner within the channel and configured to allow delivery of the liquid solution within the channel (4’), wherein a distal section of the second electrode is in a first configuration when at a first longitudinal position that is within the channel (see col. 8; 18-31; a first internal helical configuration of the second electrode 4’ when it is within 4’’), and wherein the distal section of the second electrode is in a second configuration when at a second longitudinal position that is distal from the channel that is formed by the first electrode and the catheter (see again, col. 4; 8; 18-31 wherein a portion of 4’ extending distally of 4’’ would form an external helical configuration), a first electrical lead in electric communication with the first electrode (4’ forming a first pole of a bipolar pair of electrode would require a first lead attached thereto for delivery of the disclosed bipolar energy), and a second electrical lead in electric communication with the second electrode (4’’ forming a second pole of a bipolar pair of electrode would require a second lead attached thereto for delivery of the disclosed bipolar energy), wherein the first and second electrical leads are connectable to a source of electric power (capability of the two leads to be connected to a source of electrical energy), wherein the second configuration comprises a helical configuration (see the helical arrangement of 4’ in when such the noted portion extends from the device to form the external helical configuration as in the figures).
	While Faure provides for the structure of 3 to provide for the positioning at “the outer surface of a target volume or organ in operating conditions” as in col. 5; 45-54, Faure fails to specifically provide for the distal end of the catheter comprising a piercing tip configured to pierce through an airway wall. Edwards discloses a similar device as that of Faure and specifically provides for a piercing tip at the distal end of each of a number of concentric shafts including an inner catheter for providing the ability to pierce into tissue (See figure 6 with the sharpened ends at 72/76/70). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a sharpened end for each of the shaft/catheter structures of Faure in view of the teaching of Edwards. Such would provide for an exemplary manner of easing insertion of the device within the body, especially when navigating the device of Faure to “the outer surface of a target volume or organs in operating conditions” as direction in Faure.
	Regarding claim 3, Faure provides that the second electrode extends from within the first electrode through an aperture at the distal end of the first electrode (see figure 3A with 4’ extending from within an opening/gap formed by 4’’).
Regarding claim 4, Faure provides that the catheter is dimensioned to be insertable into a bronchoscope comprising a side-facing ultrasound probe. The Examiner notes that a functional recitation of the intended use of a claimed invention must result in a structural difference between the claimed inventions and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the catheter of Faure would readily be capable of being inserted into a bronchoscope, especially in view of the bronchoscope not having any limitations set forth with respect to how larger or small the lumen of the bronchoscope would be.
	Regarding claim 6, Faure provides that the first and second electrodes comprise a bipolar radiofrequency ablation electrode (see col. 6; 1-20).
	Regarding claim 10, Faure provides for a device comprising a guide sheath (outer sheath at 3), a catheter configured to be inserted into the guide sheath (inner sheath at 3), the catheter comprising a first electrode forming a distal port located at a distal end of the catheter (4’’ having a port formed at the opening defined at the distal end of the helix of 4’’), wherein the catheter is hollow, thereby forming a channel configured to allow delivery of a liquid solution to a distal port of the catheter (both the inner structure and 4’’ are hollow, see at least figure 2 thereby allowing for fluid to pass therethrough), wherein the distal end of the catheter includes a tip (41’’), a second electrode (4’) configured to be received in a movable manner within the channel of the catheter (see col. 8; 18-31 discussing the independent movement) and configured to allow delivery of the liquid solution within the channel (via 4’ being hollow and allowing for delivery of a liquid), wherein a distal section of the second electrode is in a first configuration when within the channel (see col. 8; 18-31; a first internal helical configuration of the second electrode 4’ when it is within 4’’), wherein when the distal section of the second electrode is extended distally from the distal end of the first electrode and the catheter, the distal section of the second electrode that is extended from the first electrode is in a second configuration (see again, col. 4; 8; 18-31 wherein a portion of 4’ extending distally of 4’’ would form an external helical configuration), a first electrical lead in electric communication with the first electrode (4’ forming a first pole of a bipolar pair of electrode would require a first lead attached thereto for delivery of the disclosed bipolar energy), and a second electrical lead in electric communication with the second electrode (4’’ forming a second pole of a bipolar pair of electrode would require a second lead attached thereto for delivery of the disclosed bipolar energy), wherein the first and second electrical leads are connectable to a source of electric power (capability of the two leads to be connected to a source of electrical energy), wherein the second configuration comprises a helical configuration (see the helical arrangement of 4’ in when such the noted portion extends from the device to form the external helical configuration as in the figures).
	While Faure provides for the structure of 3 to provide for the positioning at “the outer surface of a target volume or organ in operating conditions” as in col. 5; 45-54, Faure fails to specifically provide for the distal end of the catheter comprising a piercing tip configured to pierce through an airway wall. Edwards discloses a similar device as that of Faure and specifically provides for a piercing tip at the distal end of each of a number of concentric shafts including an inner catheter for providing the ability to pierce into tissue (See figure 6 with the sharpened ends at 72/76/70). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a sharpened end for each of the shaft/catheter structures of Faure in view of the teaching of Edwards. Such would provide for an exemplary manner of easing insertion of the device within the body, especially when navigating the device of Faure to “the outer surface of a target volume or organs in operating conditions” as direction in Faure.
Regarding claim 12, Faure provides that the second electrode extends from within the first electrode through an aperture at the distal end of the first electrode (see figure 3A with 4’ extending from within an opening/gap formed by 4’’).
Regarding claim 13, Faure provides that the catheter is dimensioned to be insertable into a bronchoscope comprising a side-facing ultrasound probe. The Examiner notes that a functional recitation of the intended use of a claimed invention must result in a structural difference between the claimed inventions and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the catheter of Faure would readily be capable of being inserted into a bronchoscope, especially in view of the bronchoscope not having any limitations set forth with respect to how larger or small the lumen of the bronchoscope would be.
Regarding claim 15, Faure provides that the first and second electrodes comprise a bipolar radiofrequency ablation electrode (see col. 6; 1-20).
Regarding claim 17, Faure provides for an ablation system for use through a bronchoscope, the system comprising: a catheter configured to be inserted into an airway using a bronchoscope (inner catheter as the structure formed within 3 to be the delimiting structure between 32 and 33; see figure 2 and col. 5; 40-43 with “its walls delimiting…”), the catheter comprising an elongate body including a hollow channel terminating in a distal port (the catheter as defined above includes a channel at 32 with such including an open distal end of the inner catheter as defined above), a first electrode including a cylindrical bore forming the distal port of the hollow channel in the catheter (4’’ at a distal end of the inner catheter defined above as in the figures; such forms the distal port in defining the center opening through the channel; such as a piercing tip at 41’’), wherein the piercing tip is configured to pierce through an airway wall (41’’ is capable of piercing through an airway wall), a second electrode movably disposed within the hollow channel and extendable out through the distal port (4’; see col. 8; 18-31), the second electrode including a distal section in a first configuration while disposed within the hollow channel transitioning to a second configuration when extended out of the distal port (see col. 8; 18-31; a first internal helical configuration of the second electrode 4’ when it is within 4’’ and then a second configuration when  a portion of 4’ extending distally of 4’’ would form an external helical configuration), a first electrical lead in electric communication with the first electrode (4’ forming a first pole of a bipolar pair of electrode would require a first lead attached thereto for delivery of the disclosed bipolar energy), and a second electrical lead in electric communication with the second electrode (4’’ forming a second pole of a bipolar pair of electrode would require a second lead attached thereto for delivery of the disclosed bipolar energy), wherein the first and second electrical leads are connectable to a source of electric power (capability of the two leads to be connected to a source of electrical energy), wherein the second configuration comprises a helical configuration (see the helical arrangement of 4’ in when such the noted portion extends from the device to form the external helical configuration as in the figures).
	While Faure provides for the structure of 3 to provide for the positioning at “the outer surface of a target volume or organ in operating conditions” as in col. 5; 45-54, Faure fails to specifically provide for the distal end of the catheter comprising a piercing tip configured to pierce through an airway wall. Edwards discloses a similar device as that of Faure and specifically provides for a piercing tip at the distal end of each of a number of concentric shafts including an inner catheter for providing the ability to pierce into tissue (See figure 6 with the sharpened ends at 72/76/70). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a sharpened end for each of the shaft/catheter structures of Faure in view of the teaching of Edwards. Such would provide for an exemplary manner of easing insertion of the device within the body, especially when navigating the device of Faure to “the outer surface of a target volume or organs in operating conditions” as direction in Faure.
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faure (US Pat No. 8,317,785 B2) in view of Ryan et al. (US Pat. No. 6,923,807 B2).
Regarding claim 8, Faure provides for a system for the delivery of energy to a region of lung tissue, the system comprising: an energy delivery device (see figures 1 and 2 and the device depicted therein) comprising an airway component configured to be inserted into an airway (3 is a component capable of being inserted into the airway), the airway component comprising an elongate body including a channel (inner catheter as the structure formed within 3 to be the delimiting structure between 32 and 33; see figure 2 and col. 5; 40-43 with “its walls delimiting…”), a first electrode (4’’) and a second electrode (4’), and a handle (2) attached at a proximal end of the airway component (to the proximal end of 3), wherein a distal end of the channel is formed by the first electrode (4’’ at a distal end of the inner catheter defined above as in the figures; such surrounds the distal portion in defining the center opening through the channel), wherein the second electrode is received in a movable manner within the channel and the first electrode (4’ is movable within 4’’), wherein the second electrode is extendable from a distal end of the first electrode to form a first extended configuration (see col. 8; 18-31 with 4’ movable within 4’’ so as to extend from a distal end), wherein the second electrode is in a first configuration when within the first electrode (via the first internal helical configuration of the second electrode 4’ when it is within 4’’), wherein when a distal end of the second electrode extends distally from the first electrode, a portion of the second electrode that is extended from the first electrode transitions to a second configuration (via a portion of 4’ extending distally from 4’’ to have a second external helical configuration), a power source connected to the first electrode and the second electrode, the power source configured to deliver bipolar RF energy (source as in col. 5; 45-54 with bipolar energy), and a conduit insertable into an airway and selected from the group consisting of a bronchoscope and a guide sheath (outer tube 3 is a guide sheath), the airway component being insertable and movable therein (the sheath would be inserted and components moved therein), wherein when in the first configuration the second electrode conforms to the first electrode (a first internal helical configuration of 4’ would conform to the side of 4’’ by being contained within 4’’), wherein the second configuration is at least one of a helical or a coiled configuration (4’’ as in the figures).
Faure fails to specifically provide that the handle comprises a first activation toggle configured to extend the second electrode from a channel enclosed by the first electrode. Ryan discloses a similar device as that of Faure and specifically provides for the use of a first activation toggle in the form of a switch (158) on a handle for extending a helical device.
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize a first activation toggle in the form of the switch as in Ryan on the handle of Faure to provide for a known manner to control the extension and retraction of the second electrode. Faure clearly contemplates the motorized individual control of each of the electrodes 4’ and 4’’, with a switch providing for the known manner to provide control for such an activation during use of an electrosurgical device.
	Regarding claim 9, Faure further provides, with its displayed structure in figures 1-3A, that the first configuration a normal vector of a cross section of the distal end of the second electrode is parallel to a normal vector of a cross section of the first electrode. In this case, a cross-section of each of the first and second electrode distal ends is defined as being cut through and across the diameter of the helical needle forming each of 4’ and 4’’. As such a normal vector of a cross section defined at substantially the same locations would be parallel as claimed. Further, Faure provides that when in the second configuration a normal vector of a cross section of the distal end of the second electrode is not parallel to a normal vector of a cross section of the first electrode. In this case, a cross-section of the first distal end is defined as above, and the second distal end is defined as being cut across the entirety of the second electrode parallel to the distal end face of 3. As such a normal vector of a cross section defined for each would be non-parallel as claimed.
Claims 2, 5, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faure (US Pat No. 8,317,785 B2) in view of Edwards et al. (US Pat. No. 5,514,131) as applied to claims 1 and 10 respectively above, and further in view of Ryan et al. (US Pat. No. 6,923,807 B2).
Regarding claims 2 and 11, while Faure provides for a handle (2) Faure fails to provide for the claimed activation device. Edwards fails to cure this deficiency. Ryan discloses a similar device as that of Faure and specifically provides for the use of an activation device in the form of a switch (158) on a handle for extending a helical device.
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize an activation device in the form of the switch as in Ryan on the handle of Faure to provide for a known manner to control the extension and retraction of the second electrode. Faure clearly contemplates the motorized individual control of each of the electrodes 4’ and 4’’, with a switch providing for the known manner to provide control for such an activation during use of an electrosurgical device.
Regarding claims 5 and 14, Faure fails to provide that the second electrode is constructed at least in part from a shape-memory material having a martensite configuration at a first lower temperature, and an austenite configuration at a second temperature above body temperature, and wherein the second electrode is configured to adopt a first straight configuration while in the martensite configuration, and a bend or coil while in the austenite configuration. Ryan discloses a similar device as that of Faure and specifically provides for the use of a shape-memory material as a helical electrode (see col. 3; 61-62). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a shape-memory material as in Ryan as the material of construction of the second electrode of Faure. Ryan clearly sets forth that such a material is suitable for use in helical, conductive electrodes. Furthermore, the use of the shape-memory material as the electrode would have been further appreciated by one of ordinary skill as an obvious choice of the material of construction of the electrode of Faure in view of the teaching of Ryan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Faure (US Pat No. 8,317,785 B2) in view of Edwards et al. (US Pat. No. 5,514,131) as applied to claims 1 and 10 respectively above, and further in view of Ryan (US Pat. No. 6,280,441 B1) hereinafter “Ryan II”.
Regarding claims 7 and 16, each of Faure and Edwards fail to provide for the claimed fluid source. Ryan II provides for a similar device as that of Faure and Edwards and specifically provides for the inclusion of a fluid source for the delivery of fluid through such a device (via the source of fluid required to provide the fluid 30 disclosed in Ryan II). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provide a fluid source as in Ryan II to the combined arrangement of Faure and Edwards to provide for a manner of delivering fluid to the distal end of the device. Such would provide for the requisite fluid flow through the device to provide for tissue cooling during treatment thereby allowing for greater amounts of energy to be delivered to tissue while also ensuring that charring of tissue at the electrodes does not occur.
Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments on pages 8-11 of the Remarks filed May 4, 2022 with respect to the prior rejections of the claims under 35 U.S.C. 103 utilizing Faure as the primary reference have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the Remarks with respect to claim 1 that Faure’s stabilizing means 3 is not a catheter as required by the claim or in a manner in which “a person of ordinary skill would understand to be a catheter, as that term is commonly used in the medical arts.” This is, however, not persuasive. 
The Examiner first notes that while Applicant contends that the term of “catheter” is commonly used in the medical arts, Applicant has not provided any manner of definition for this term. The Examiner has reviewed Applicant’s disclosure but has failed to find any specific definition set forth with repsect to the term that would define its use over the applied structure in Faure. Further, the Examiner is of the position that the structure of Faure readily qualifies as a catheter within the plain meaning of the term. That is, Merriam-Webster defines the term catheter as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open” (see https://www.merriam-webster.com/dictionary/catheter). It is the Examiner’s position that the inner structure relied upon in the rejection of claim 1 above (inner catheter as the structure formed within 3 to be the delimiting structure between 32 and 33; see figure 2 and col. 5; 40-43 with “its walls delimiting…”) readily qualifies as a tubular medical device for placement as set forth in the plain meaning such as via the inner wall providing for such structure.
Applicant further argues on page 9 of the Remarks with respect to the “first electrode” set forth in claim 1. Therein, Applicant contends that the electrode 4’’ “is not ‘surrounding the distal port’ of any structure, much less a catheter”, and that the means 3 “is not surrounded by an electrode”. Applicant also contends that “Faure’s electrode 4” is not ‘hollow’ nor is it ‘configured to allow delivery of a liquid solution through the catheter an out of the distal port’ as required by claim 1”. This is not persuasive. 
First, the Examiner notes that the amendments to claim 1 have necessitated a new grounds of rejection for the claim under 35 U.S.C. 112(b), the rejection specifically addressing issues with the structure and structural relationship required in the claim between the catheter, the first electrode and the distal port. The Examiner is further of the position that Faure does indeed teach the first electrode surrounds the distal port of the catheter in providing 4’’ taken as the first electrode and being at a distal end of the inner catheter defined above as in the figures. This electrode 4’’ would then surround the distal port given that the electrode defines the center opening through the channel. This interpretation is based on the claim requiring for the first electrode to surround the distal port (and not the means 2 as argued for by Applicant in the remarks), and then further requirement in claim 1 that the channel is “formed by the first electrode and the catheter” and with the channel to be “terminating in a distal port”. 
Applicant then argues on pages 9-10 with respect to the “second electrode” set forth in claim 1. Applicant contends that “Faure fails to teach or suggest a second electrode that transitions between a first configuration and a second configuration as required” by the claim as then cites the two “wherein” clauses in the claim. To this end, Applicant contends that Faure “fails to teach or suggest a catheter including a channel” and, thus, cannot provide that the second electrode “includes ‘a distal section a first configuration when at a first longitudinal position that is within the channel’”. Applicant also provides allegations against Faure and its lack of teaching the second configuration as claimed. This is not persuasive. 
The Examiner, however, is of the position that Faure does indeed provide for a catheter including a channel as set forth in the rejection of claim 1 above and as further explained in the the Remark above. As such, the Examiner reiterates the position taken in the rejection of claim 1 above that Faure then provides that a distal section of the second electrode is in a first configuration when at a first longitudinal position that is within the channel in view of the teaching in col. 8; 18-31 and the first internal helical configuration of the second electrode 4’ when it is within 4’’. Faure further provides that the distal section of the second electrode is in a second configuration when at a second longitudinal position that is distal from the channel that is formed by the first electrode and the catheter in view a portion of 4’ extending distally of 4’’ would form an external helical configuration. 
It is in view of at least the reasoning set forth in the rejections and remarks above that the Examiner maintains that the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Faure in view of Edwards is tenable. The Examiner is further of the position that the remaining rejections under 35 U.S.C. 103 utilizing Faure as the primary reference are also tenable for the rationale set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794